Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”), dated as of March 10, 2010
(the “Execution Date”), is entered into by and among Michael Capellas
(“Executive”), First Data Holdings Inc. (formerly known as New Omaha Holdings
Corporation) (“Holdings Corp”), and First Data Corporation (“FDC” and together
with Holdings Corp and their respective subsidiaries, the “FDC Group”).

WHEREAS, New Omaha Holdings L.P. (“Holdings LP”) and Executive entered into a
letter agreement regarding Executive’s employment with the FDC Group, dated
June 27, 2007, which agreement was subsequently assigned to Holdings Corp and
FDC pursuant to that certain Assignment and Assumption Agreement made as of
September 24, 2007 by and between Holdings LP, Holdings Corp and FDC (the
“Employment Letter Agreement”);

WHEREAS, Executive is also a participant in the First Data Corporation
Severance/Change in Control Policy, as amended and restated effective
September 24, 2007 and as amended further from time to time (the “Severance
Policy”);

WHEREAS, Executive currently holds common stock of Holdings Corp (“Stock”) and
options to purchase Stock (“Options”) pursuant to that certain Management
Stockholder’s Agreement with Holdings Corp entered into as of September 24,
2007, as amended (the “MSA”), that certain Stock Option Agreement with Holdings
Corp dated as of September 24, 2007 (the “Option Agreement”) and that certain
Sale Participation Agreement with Holdings LP dated as of September 24, 2007
(the “SPA”), as applicable;

WHEREAS, the FDC Group and Executive have agreed that Executive’s last day of
employment with the FDC Group will be March 31, 2010 (the “Separation Date”);
and

WHEREAS, in connection with the foregoing and in resolution of any outstanding
issues or discussions among the parties hereto, Holdings Corp, FDC and Executive
have agreed to certain terms and conditions relating to the consequences of
Executive’s separation from service, to the extent not currently addressed in
the agreements referenced above, all as set forth in this Agreement.

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Executive, Holdings Corp and FDC agree as follows:

1. EFFECTIVENESS OF AGREEMENT; SEPARATION FROM SERVICE.

1.1 Effectiveness of Agreement. This Agreement shall become effective upon the
Execution Date; provided, however, that if subsequent to Executive’s execution
of this Agreement, he revokes the General Release (as defined in Section 4.1
below), Executive, FDC and Holdings Corp shall cease to have any obligations
under this Agreement and this Agreement shall be immediately null and void and
of no further force and effect. In the event of such cessation, the terms of the
Employment Letter Agreement, Severance Policy, Stock Option Agreement, MSA and
SPA shall continue as in effect prior to the date of this Agreement without any
modification as reflected in this Agreement, to the extent applicable.



--------------------------------------------------------------------------------

1.2 Separation from Service. Effective as of the Separation Date, Executive
shall resign from all positions held with the FDC Group, including all positions
on (x) the board of directors of FDC (the “FDC Board”) and any committees
thereof and (y) the board of directors of Holdings Corp (the “Holdings Board”)
and any committees thereof. The parties acknowledge that as of the Separation
Date, Executive shall incur a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

2. CONSULTING SERVICES

In resolution of any outstanding issues or discussions among the parties hereto,
FDC, Holdings Corp and Executive have agreed that, following the Separation
Date, Executive agrees to be available and to provide FDC and/or Holdings Corp
with professional services on such matters and projects as Executive is
reasonably requested to furnish by the FDC Board and/or the Holdings Board;
provided, however, that such services shall in no event require Executive to
provide more than 20% of the average level of services to FDC or Holdings Corp,
as applicable, that Executive provided prior to the Separation Date. The timing
and manner in which those services are to be provided by Executive shall be
arranged so as to result in the least amount of disruption in Executive’s
activities following the Separation Date. The parties hereto acknowledge and
agree that the terms and conditions of such service will be mutually agreed upon
by the parties; provided, however, that the fee that Executive receives in
connection with such services, shall be in an amount, as determined by the FDC
Board and/or Holdings Board, in its reasonable good faith judgment, as
appropriate for the services rendered.

3. PAYMENTS, RIGHTS AND BENEFITS

3.1 Equity.

(a) Stock Options. With respect to Executive’s 6,000,000 shares of Stock subject
to the Cost Time Option (as defined in the Stock Option Agreement), 6,000,000
shares of Stock subject to the Performance Option (as defined in the Stock
Option Agreement) and 1,714,285 shares of Stock subject to the Cost Plus Time
Option (as defined in the Stock Option Agreement), notwithstanding anything in
the Stock Option Agreement to the contrary, all such options will expire without
payment therefor effective as of the Separation Date. This Agreement, upon
execution by the parties, hereby serves as an amendment to the Stock Option
Agreement.

(b) Stock. With respect to Executive’s 3,000,000 shares of Stock held by him
subject to the MSA, in connection with Executive’s separation from service,
following the Separation Date, all such shares shall remain subject to the terms
and conditions of the MSA. Holdings Corp agrees that it shall repurchase such
Shares in accordance with the terms and conditions of the MSA. Executive
acknowledges and agrees that this Agreement constitutes the notice, if any,
contemplated by the MSA in connection with such repurchase and hereby waives any
rights Executive may have to a specified period of advanced notice.

(c) Continued Effectiveness of Equity Agreements. Except as otherwise provided
herein, nothing in this Section 3.1 shall be construed to amend, alter, revise
or change any other terms or conditions of the Stock Option Agreement, the MSA
or the SPA, each of which shall continue in full force and effect in accordance
with their terms as in effect as of the Execution Date.



--------------------------------------------------------------------------------

3.2 Continued Benefits Coverage. Subject to (x) the expiration of the Revocation
Period (as defined in Section 4.2 below), without revocation of the General
Release by Executive, (y) Executive’s continued compliance with the Restrictive
Covenants, and (z) the terms of any applicable plan documents and the remaining
provisions of this Section 2.3, FDC shall provide Executive (and his dependents)
for a twenty-four month period following the Separation Date (such period, the
“Continued Coverage Period”) with all welfare benefits coverage which Executive
(or his dependents) was participating in or receiving as of the Separation Date.
The cost to Executive of such coverage and the terms and conditions of such
coverage during the Continued Coverage Period shall be the same as those
applicable to similarly situated active employees during such period.
Notwithstanding the foregoing, after the expiration of the first 12 months of
the Continued Coverage Period, Executive (and his dependents) shall lose
FDC–sponsored group health coverage unless a timely election is made for
continued group health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”). FDC shall pay to Executive, as
an additional amount, a lump sum amount approximately equal to the difference in
cost between COBRA premiums and active employee premiums for 12 months of COBRA
coverage calculated by FDC in its discretion as of the Separation Date, which
payment shall constitute taxable income to Executive and which shall be paid no
later than the 30th day following the expiration of the first 12 months of the
Continued Coverage Period. Executive shall also be entitled to receive during
the Continued Coverage Period any financial planning benefits which Executive
was receiving as of the Separation Date, but shall not be entitled to receive
any other perquisites after such date. Notwithstanding the foregoing,
Executive’s continued benefits coverage under this Section 3.2 shall cease as of
the date Executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs. For the avoidance of doubt, Executive shall not be
eligible to continue contributions to FDC’s qualified retirement plans or
nonqualified deferred compensation program.

3.3 Other Payments and Employee Benefits.

(a) Retirement/Deferred Compensation Benefits. Executive shall be entitled to
all benefits that he has accrued or in which he has become vested under any
tax-qualified retirement and deferred compensation plans maintained by any
member of the FDC Group in accordance with their terms.

(b) Unpaid Amounts. On the first regularly scheduled payroll date occurring on
or after the Separation Date, FDC will pay Executive, in a lump sum cash
payment, all unpaid Base Salary accrued through the Separation Date and
unreimbursed business expenses, if any, incurred in accordance with FDC policy
and as to which Executive submits his properly documented expense report(s)
prior to the Separation Date.

(c) Closing Costs. Executive shall continue to be entitled to receive, following
the Separation Date, reimbursement for the reasonable closing costs incurred by
him in connection with the sale of his residence in South Carolina, in
accordance with the terms of the Company’s relocation policy, to which Executive
will continue to be subject following the Separation Date. Payment in respect of
approved closing costs shall be made on or before the last day of the taxable
year following the taxable year in which the expenses were incurred.

(d) Executive shall receive a payment of $450,000 representing the pro rata
share of his bonus target for 2010 under the FDC Group’s Senior Executive
Incentive Plan, as soon as practicable following the Separation Date.

3.4 Tax Withholding. FDC and Holdings Corp, as applicable, may withhold from any
amounts payable in cash under this Agreement such Federal, state and local taxes
as may be required to be withheld in respect of any payment and/or any benefit
provided for under this Agreement pursuant to any applicable law or regulation.



--------------------------------------------------------------------------------

4. RELEASE; EXECUTIVE REPRESENTATIONS

4.1 General Release. For and in consideration of the payments, rights and
benefits described in Sections 2 and 3 of this Agreement, Executive hereby
agrees to execute a release of all claims against Holdings Corp, Holdings LP,
FDC and their respective subsidiaries, affiliates, successors, officers,
employees and directors (collectively, the “Beneficiaries”) in the form attached
as Exhibit I hereto (the “General Release”) on or following the Separation Date
and no later than 21 days following the Separation Date.

4.2 Executive’s Representations and Warranties. Executive represents that he has
carefully read and fully understands the terms of this Agreement, and that
Executive has been advised to consult with an attorney and has availed himself
of the opportunity to consult with an attorney prior to signing this Agreement.
Executive acknowledges and agrees that he is executing this Agreement willingly,
voluntarily and knowingly, of his own free will, in exchange for the payments,
rights and benefits described in Sections 2 and 3 of this Agreement, and that he
has not relied on any representations, promises or agreements of any kind made
to him in connection with his decision to accept the terms of this Agreement,
other than those set forth in this Agreement. Executive further acknowledges,
understands, and agrees that as of the Separation Date his employment with the
FDC Group terminated and that the provisions of Sections 2 and 3 of this
Agreement are in lieu of any and all payments and benefits to which Executive
may otherwise be entitled to receive pursuant to the Employment Letter
Agreement, the Severance Policy or any other similar agreement between Executive
and any member of the FDC Group. Executive understands that, except as otherwise
expressly provided for under this Agreement, he will not receive any payments or
benefits under this Agreement until the seven (7) day revocation period provided
for under the General Release has passed, and then, only if he has not revoked
the General Release (such period, the “Revocation Period”).

5. GOVERNING LAW; RESOLUTION OF DISPUTES

Any controversy or claim arising out of or relating to this Agreement or the
General Release or the breach of this Agreement or the General Release that
cannot be resolved by Executive, FDC and Holdings Corp, including any dispute as
to the calculation of Executive’s benefits or any payments hereunder, shall be
submitted to arbitration in New York, New York (or such other venue as the
parties mutually agree), in accordance with the procedures of the American
Arbitration Association, which arbitration shall be a binding and conclusive
settlement of any such claims or disputes. This Agreement and the General
Release and any dispute thereunder shall be construed, interpreted and governed
in accordance with the laws of the State of New York without reference to rules
relating to conflicts of law. Each party shall bear the costs of any legal fees
and other fees and expenses which may be incurred in respect of enforcing its
respective rights under this Agreement.

6. RESTRICTIVE COVENANTS

Executive hereby acknowledges and agrees that he shall continue to be bound by
the covenants not to disclose Confidential Information (as defined in the MSA)
and other restrictive covenants contained in Section 23(a) of the MSA, in
accordance with the terms thereof (collectively, the “Equity Restrictive
Covenants”). In addition to the Equity Restrictive Covenants, Executive agrees
not to engage in any act or make any statement, in any event, after the
Execution Date that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of any member of the FDC Group
(together with the Equity Restrictive Covenants, collectively, the “Restrictive
Covenants”, and any such individual covenant, a “Restrictive Covenant”).



--------------------------------------------------------------------------------

7. INDEMNIFICATION/D&O LIABILITY INSURANCE

FDC and Holdings Corp. will indemnify Executive for all acts or omissions
occurring while Executive was an employee of one or more members of the FDC
Group and a member of the FDC Board and the Holdings Board, in each case, to the
maximum extent provided under their respective charters, by-laws, and applicable
law. Holdings Corp and FDC will insure Executive under a policy of directors and
officers liability insurance during Executive’s employment and thereafter to the
same extent as provided to active members of the FDC Board and the Holdings
Board.

8. COMPLIANCE WITH SECTION 409A

This Agreement is intended to comply with Section 409A and will be interpreted
accordingly. References under this Agreement to Executive’s separation from
service will be deemed to refer to the date upon which Executive experienced a
“separation from service” within the meaning of Section 409A. Notwithstanding
anything herein to the contrary, if any payment of money or benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or benefits will be deferred if deferral
will make such payment or benefits compliant under Section 409A, or otherwise
such payment or benefits will be restructured, to the extent possible, in a
manner, determined by the FDC Board that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to
Executive under this Agreement constitute “deferred compensation” under
Section 409A, any such reimbursements or in-kind benefits will be paid to
Executive in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv). For purposes of Section 409A, each payment made
under this Agreement will be designated as a “separate payment” within the
meaning of Section 409A. FDC will consult with Executive in good faith regarding
the implementation of the provisions of this Section; provided that neither FDC
nor any of its employees or representatives will have any liability to Executive
with respect to thereto.

9. SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and, if possible, the provision in question shall be
modified by the court so as to be rendered enforceable.

10. CONSTRUCTION

Each party and its counsel have reviewed this Agreement and the General Release,
to the extent applicable, and have been provided the opportunity to review this
Agreement and the General Release, to the extent applicable, and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or the General Release, to the extent applicable. Instead, the
language of all parts of this Agreement and the General Release, to the extent
applicable, shall be construed as a whole, and according to their fair meaning,
and not strictly for or against either party.

11. ENTIRE AGREEMENT; COUNTERPARTS

11.1 The Agreement and the General Release together set forth the entire
agreement between the parties hereto and, after the expiration of the Revocation
Period without revocation of the General Release by Executive, fully supersede
any and all prior agreements or understandings, including the Employment Letter
Agreement and the Severance Policy, between the parties hereto pertaining to the
subject matter hereof, but excluding the Stock Option Agreement, MSA and SPA,
including any amendments thereto as provided for herein.



--------------------------------------------------------------------------------

11.2 This Agreement may be executed in one or more counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

FIRST DATA HOLDINGS INC. By:  

 

Name:  

 

Title:  

 

FIRST DATA CORPORATION By:  

 

Name:  

 

Title:  

 

MICHAEL CAPELLAS

 